        Case 1:18-cv-08152-JFK Document 175 Filed 11/10/20 Page 1 of 18

           Case 1:09-md-02013-PAC Document 57                         Filed 09/30/10 Page 1 of 45

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                        USDC SDNY
---------------------------------- X                                 DOCUMENT
PILKINGTON NORTH AMERICA, INC.,                             :        ELECTRONICALLY FILED
                                                            :        DOC #: _________________
                Plaintiff/                                  :        DATE FILED: 11/10/2020
  UNITED STATES DISTRICT COURT
                 Counterclaim Defendant, :
  SOUTHERN DISTRICT OF NEW YORK
                                                            :
  -----------------------------------------------------------x
    -against-                                               :
  In re FANNIE MAE 2008 SECURITIES                          ::          08 Civ.
                                                                      No.   18 7831
                                                                                Civ.(PAC)
                                                                                      8152 (JFK)
  LITIGATION
MITSUI     SUMITOMO INSURANCE COMPANY ::                                09 MD 2013 (PAC)
OF AMERICA,                                                 ::             OPINION & ORDER
                                                            ::         OPINION   & ORDER
  -----------------------------------------------------------x
                Defendant/                                  :
                Counterclaimant,                            :
                                                            :
    and                                                     :
  HONORABLE PAUL A. CROTTY, United States                   : District Judge:
AON RISK SERVICES CENTRAL, INC., :
                                                            :       1
                Defendant.                       BACKGROUND :
                                                            :
---------------------------------- X in home financing which was fueled, among
           The  early  years  of  this decade   saw  a boom
APPEARANCES
  other things, by low interest rates and lax credit conditions. New lending instruments, such as
FOR  PLAINTIFF
  subprime         PILKINGTON
            mortgages                NORTH
                      (high credit risk loans)AMERICA,        INC.: (low-documentation loans)
                                                and Alt-A mortgages
       Seth A. Tucker, Jad H. Khazem, Bethany Theriot, Bruno
  kept Campos,    Rachel
       the boom going.      Snidow,
                        Borrowers   playedP.a role
                                               Benjamin       Duke,
                                                   too; they took     COVINGTON risks
                                                                  on unmanageable & on the
       BURLING LLP
  assumption that the market would continue to rise and that refinancing options would always be
FOR DEFENDANT MITSUI SUMITOMO INSURANCE COMPANY OF AMERICA:
       Brian E. O’Donnell, Maura C. Smith, Brooks H. Leonard,
  available in the future. Lending discipline was lacking in the system. Mortgage originators did
       RIKER DANZIG SCHERER HYLAND & PERRETTI LLP
  not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
FOR DEFENDANT AON RISK SERVICES CENTRAL, INC.:
       Robert B. Ellis, Lauren Casazza, Rana B. Dawson, Michael S.
  originators sold their loans into the secondary mortgage market, often as securitized packages
       Biehl, Kelsey E. Bleiweiss, KIRKLAND & ELLIS LLP
  known
JOHN F.asKEENAN,
          mortgage-backed
                    Unitedsecurities
                             States  (“MBSs”). MBS Judge:
                                        District   markets grew almost exponentially.

         But thenthe
       Before     the housing
                       Court bubble
                              is a burst.
                                    motionIn 2006,
                                               by the demand for Pilkington
                                                   Plaintiff     housing droppedNorth
                                                                                 abruptly

  and home prices
America,   Inc. began to fall. In light of the
                  (“Pilkington”),              changing housing
                                           a Delaware           market, banks modified
                                                          manufacturer,       to       their

  lending practices
dismiss             and became brought
           counterclaims       unwilling toby
                                            refinance home mortgages
                                                Defendant    Mitsuiwithout refinancing.
                                                                     Sumitomo

Insurance Company of America (“MSI” or “MSI-US”), a New York
  1
   Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
  dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.
                                                       1

                                                           1
     Case 1:18-cv-08152-JFK Document 175 Filed 11/10/20 Page 2 of 18



insurance company, pursuant to Federal Rule of Civil Procedure

12(b)(6).    For the reasons set forth below, Pilkington’s motion

is GRANTED.

     I.   Background

     This action arises out of an approximately $60 to $100

million loss that Pilkington incurred when a tornado (“the

Tornado”) struck its glass manufacturing factory in Ottawa,

Illinois on or around February 28, 2017.       Pilkington seeks

compensation for the loss pursuant to a commercial property and

business interruption insurance policy that was issued by MSI to

Pilkington’s parent company, Nippon Sheet Glass Company, Ltd.

(“NSG”, together with Pilkington and NSG’s other subsidiaries,

“the NSG Group”).    Pilkington alleges that MSI is liable for

fraudulently revising the insurance policy such that the loss

caused by the Tornado is not fully compensable.        Pilkington also

seeks damages against its insurance broker during the relevant

time period, Defendant Aon Risk Services Central, Inc. (“Aon” or

“Aon-US”), for allegedly providing faulty advice while brokering

the insurance policy, which allowed MSI’s fraud to succeed.

            A.   Factual Overview

     The Court presumes familiarity with the allegations of this

case as stated in the Court’s October 30, 2019, and May 18,

2020, decisions resolving MSI’s and Aon’s motions to dismiss

Pilkington’s claims against them. See Pilkington N. Am., Inc. v.


                                    2
     Case 1:18-cv-08152-JFK Document 175 Filed 11/10/20 Page 3 of 18



Mitsui Sumitomo Ins. Co. of Am., 420 F. Supp. 3d 123, 130–33

(S.D.N.Y. 2019) (“Pilkington I”); Pilkington N. Am., Inc. v.

Mitsui Sumitomo Ins. Co. of Am., 460 F. Supp. 3d 481, 487–90

(S.D.N.Y. 2020) (“Pilkington II”).

     To briefly summarize, Pilkington alleges that MSI

misrepresented the changes it proposed by means of a revision

(“the Endorsement”) to an active insurance policy MSI had issued

to the NSG Group for the 2015–2016 policy period (“the U.S.

Local Policy” or “the Policy”).      MSI proposed the changes to

Aon, who failed to notify Pilkington that, in addition to

changing certain currency valuations in the Policy, the

Endorsement also revised the wording of a sublimit applicable to

certain types of windstorms.     Aon failed to inform Pilkington

that the Endorsement would substantially reduce coverage for

windstorms such as the Tornado.      The gravamen of Pilkington’s

claims center on its allegations that MSI represented to Aon

that the Endorsement would only change currency valuations when

in fact it also reduced the types of losses that MSI was

obligated to indemnify; and on Aon’s negligence in carelessly

helping to trick Pilkington into agreeing to the Endorsement and

incorporating the same fraudulently revised terms into the

following year’s insurance policy, which was in effect when the

Tornado struck.




                                   3
        Case 1:18-cv-08152-JFK Document 175 Filed 11/10/20 Page 4 of 18



             B.   Procedural History

     Pilkington initiated this action on September 6, 2018,

asserting claims against MSI for reformation of contract, breach

of contract, declaratory relief regarding the enforceability of

the 2016–2017 U.S. Local Policy as written, and breach of the

implied duty of good faith and fair dealing; and claims against

Aon for breach of contract, intentional misrepresentation,

negligence, negligent misrepresentation, and breach of fiduciary

duty.    (ECF No. 1.)    On January 24, 2019, MSI and Aon

individually moved to dismiss Pilkington’s complaint pursuant to

Federal Rules of Civil Procedure 12(b)(6) and 9(b).            (ECF Nos.

23, 34.)     On October 30, 2019, the Court granted in part and

denied in part Aon’s and MSI’s motions but allowed Pilkington

the opportunity to cure its defective pleading by filing an

amended complaint (“the AC”).        (ECF No. 64.)

     On December 2, 2019, Pilkington filed the AC, which added a

claim of equitable estoppel against MSI, and which MSI and Aon

subsequently, and once again individually, moved to dismiss.

(ECF Nos. 73, 76, 81.)       On May 18, 2020, the Court denied MSI’s

motion to dismiss in its entirety and ordered this action to

proceed to discovery. 1      (ECF No. 108.)



1
  The Court’s May 18, 2020 decision granted Aon’s motion to dismiss
Pilkington’s intentional misrepresentation claim against it. Aon did
not seek dismissal of Pilkington’s other claims.


                                       4
     Case 1:18-cv-08152-JFK Document 175 Filed 11/10/20 Page 5 of 18



          C.    MSI’s Answer and Counterclaims

     On June 15, 2020, MSI filed an amended answer (“MSI’s

Answer”) with affirmative defenses, counterclaims against

Pilkington, and cross-claims against Aon.       (ECF No. 116.)     MSI’s

Answer denies that it owes anything to Pilkington in excess of

the $15 million MSI has already paid to satisfy its coverage

obligations under the 2016–2017 U.S. Local Policy.         As relevant

here, MSI’s Answer also requests that the Court issue an order

(1) declaring that coverage for losses arising from a windstorm

in the United States is subject to a $15 million sublimit (the

declaratory judgment counterclaim); and (2) estopping Pilkington

from seeking to recover any additional amounts (the equitable

estoppel counterclaim).    (Am. Countercl. & Cross-Cl. ¶¶ 7, 77–

90, ECF No. 116.)   In support of its counterclaims, MSI alleges

the following additional facts:

     The U.S. Local Policy, under which Pilkington seeks

compensation for the Tornado, was issued as part of a

comprehensive global risk transfer program (“the Global

Program”) which involved (1) the NSG Group; (2) Aon’s parent

company, Aon UK Limited (“Aon-UK”); and (3) MSI’s parent

company, Mitsui Sumitomo Insurance Company Ltd. (“MSI-Japan”).

(Id.
 ---
     ¶¶ 3–4.)

     The Global Program was developed and marketed by Aon-UK,

and it consists of the following interrelated contracts which


                                   5
     Case 1:18-cv-08152-JFK Document 175 Filed 11/10/20 Page 6 of 18



were designed to enable the NSG Group to save money by self-

insuring many of NSG’s business operations:

     1) a “Master Policy” issued to NSG by MSI-Japan, which
        provided direct coverage in jurisdictions where MSI-Japan
        was authorized to transact insurance business, and
        supplemental coverage in jurisdictions where MSI-Japan
        was not authorized to transact business directly;

     2) “Local Policies” issued by MSI-Japan’s affiliates—such as
        its United States affiliate, MSI or MSI-US—where MSI-
        Japan was not authorized to transact insurance business
        directly;

     3) a “Reinsurance Program” designed to indemnify MSI-Japan
        for certain liabilities as a result of its participation
        in the Global Program; and

     4) a “Captive Insurance Company” that was ultimately owned
        and controlled by NSG and which participated in
        reinsuring MSI-Japan. (Id. ¶¶ 3–4, 12–13, 39–45.)

     The Global Program in effect when the Tornado struck

limited to $15 million the total coverage afforded to the NSG

Group for damages arising from a windstorm in the United States.

(Id. ¶ 5.)   MSI alleges that the parties intended for the Master

Policy to set the outer boundary of coverage available to the

NSG Group under the Global Program, and for the terms and

conditions of the Local Policies—such as the U.S. Local Policy

at issue in this case—to mirror those of the Master Policy.

(Id. ¶¶ 15–16.)   MSI further alleges that the U.S. Local Policy

provides that the limits and coverages available under the

Policy depend on, and may be restricted by, the limits and

coverages of the Master Policy.      (Id. ¶ 19.)




                                   6
       Case 1:18-cv-08152-JFK Document 175 Filed 11/10/20 Page 7 of 18



       After the discussions between MSI and Aon regarding the

Endorsement in late-2015, and around the time the Endorsement

was incorporated into Pilkington’s 2015–2016 U.S. Local Policy,

in or around January 2016, Aon-UK prepared and transmitted to

MSI-Japan a market submission for the 2016–2017 Global Program.

(Id. ¶ 57.)    Aon-UK’s submission requested a $15 million

sublimit for all windstorm losses in the United States and

specified that local policies should be issued with similar

coverage.    (Id. ¶¶ 58–59.)

       As was common practice between the parties, Aon-US acted as

Pilkington’s agent with respect to the negotiation and placement

of the U.S. Local Policy.       (Id. ¶¶ 30–32.)     In or around March

2016, Aon-US prepared and transmitted a market submission for

the 2016–2017 U.S. Local Policy to MSI-US.          (Id. ¶ 60.)    In

accordance with the terms negotiated and agreed to at the global

level, Aon-US’s submission requested a $15 million windstorm

sublimit (“the Windstorm Sublimit”).        (Id. ¶ 62.)     MSI-US quoted

the requested coverage, and Aon-US subsequently instructed MSI-

US to issue the policy while noting that Aon-US had “reconciled

[MSI-US’s] quote with our instructions from U.K.”           (Id. ¶¶ 63–

64.)    MSI-US issued the U.S. Local Policy with the $15 million

Windstorm Sublimit, which was consistent with the coverage

provided under the Master Policy for windstorms in the United




                                     7
        Case 1:18-cv-08152-JFK Document 175 Filed 11/10/20 Page 8 of 18



States every year since 2009, when the MSI group of companies

first participated in the Global Program.          (Id. ¶¶ 65–67.)

     In early-2017, the Tornado struck Pilkington’s facility.

(Id. ¶ 69.)       MSI paid Pilkington $15 million in satisfaction of

its coverage obligations under the U.S. Local Policy, after

which Pilkington initiated this action to recover the balance of

its losses from the Tornado.        (Id. ¶¶ 75–76.)

             D.    Pilkington’s Motion to Dismiss

     On August 28, 2020, Pilkington moved to dismiss with

prejudice MSI’s counterclaims for equitable estoppel and

declaratory judgment.       (ECF No. 136.)     MSI opposed Pilkington’s

motion.    (ECF No. 140.)     Pilkington filed a reply.       (ECF No.

143.)    The Court heard the motion during a telephone conference

on October 14, 2020, during which the Court also heard argument

on issues MSI and Pilkington raised in letters each filed on

October 9, 2020.      (ECF Nos. 151, 152.)

     II.     Legal Standard

     “A motion to dismiss a counterclaim is evaluated under the

same standard as a motion to dismiss a complaint.” S & R Dev.

Estates, LLC v. Town of Greenburgh, New York, 336 F. Supp. 3d

300, 307 (S.D.N.Y. 2018) (quotation marks omitted).

Accordingly, “Federal Rule of Civil Procedure 8(a)(2) requires

only a short and plain statement of the claim showing that the

[counterclaimant] is entitled to relief, in order to give the


                                      8
     Case 1:18-cv-08152-JFK Document 175 Filed 11/10/20 Page 9 of 18



[counterclaim] defendant fair notice of what the claim is and

the grounds upon which it rests.” Keiler v. Harlequin Enters.

Ltd., 751 F.3d 64, 70 (2d Cir. 2014).       “Consequently, to survive

a motion under Rule 12(b)(6), a [counterclaim] does not need to

contain detailed or elaborate factual allegations, but only

allegations sufficient to raise an entitlement to relief above

the speculative level.” Id.

     “[I]n deciding a Rule 12(b)(6) motion to dismiss a

[counterclaim], [the Court] is required to accept all ‘well-

pleaded factual allegations’ in the [counterclaim] as true.”

Lynch v. City of New York, 952 F.3d 67, 74–75 (2d Cir. 2020)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)).

“Although allegations that are conclusory are not entitled to be

assumed true, when there are well-pleaded factual allegations, a

court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.” Id. at 75

(brackets, emphasis, and internal citations and quotation marks

omitted).   “The court must also ‘construe all reasonable

inferences that can be drawn from the [counterclaim] in the

light most favorable to the [counterclaimant].’” Id. (quoting

Arar v. Ashcroft, 585 F.3d 559, 567 (2d Cir. 2009) (en banc),

cert. denied, 560 U.S. 978 (2010)).      “The assessment of whether

a [counterclaim]’s factual allegations plausibly give rise to an

entitlement to relief ‘does not impose a probability requirement


                                   9
     Case 1:18-cv-08152-JFK Document 175 Filed 11/10/20 Page 10 of 18



at the pleading stage; it simply calls for enough fact to raise

a reasonable expectation that discovery will reveal evidence of

illegal’ conduct.” Id. (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 556 (2007)).     “The choice between two plausible

inferences that may be drawn from factual allegations is not a

choice to be made by the court on a Rule 12(b)(6) motion.”

Anderson News, LLC v. Am. Media, Inc., 680 F.3d 162, 185 (2d

Cir. 2012), cert. denied, 568 U.S. 1087 (2013).

     “Where it appears that granting leave to amend is unlikely

to be productive . . . it is not an abuse of discretion to deny

leave to amend.” Ruffolo v. Oppenheimer & Co., 987 F.2d 129, 131

(2d Cir. 1993).   “An amendment to a pleading is futile if the

proposed claim could not withstand a motion to dismiss pursuant

to Federal Rule of Civil Procedure 12(b)(6).” Lucente v. Int’l

Bus. Machines Corp., 310 F.3d 243, 258 (2d Cir. 2002).

     III.   Discussion

     MSI argues that it has fully satisfied its coverage

obligations to Pilkington and asserts counterclaims for (1)

equitable estoppel, which MSI argues is permitted based on Aon’s

allegedly false statements before MSI issued the 2016–2017 U.S.

Local Policy; and (2) declaratory relief, which MSI argues is

permitted because, unlike Pilkington’s similar and first-filed

declaratory judgment claim, MSI’s seeks a declaration of the




                                   10
     Case 1:18-cv-08152-JFK Document 175 Filed 11/10/20 Page 11 of 18



parties’ rights and obligations for windstorm losses under the

Global Program, not simply the U.S. Local Policy.

     Pilkington moves to dismiss both counterclaims with

prejudice for failure to state a claim upon which relief may be

granted on the grounds that (1) MSI has failed to plausibly

allege an equitable right to relief, and even if MSI did, the

doctrine of unclean hands precludes such relief by MSI; and (2)

MSI’s declaratory claim is redundant in light of Pilkington’s

claim, both of which seek an order from the Court regarding the

enforceability of the Windstorm Sublimit in the 2016–2017 U.S.

Local Policy.   The Court agrees with Pilkington.

           A.   Equitable Estoppel

     “Equitable estoppel is grounded on notions of fair dealing

and good conscience and is designed to aid the law in the

administration of justice where injustice would otherwise

result.” In re Ionosphere Clubs, Inc., 85 F.3d 992, 999 (2d Cir.

1996).   “The doctrine of equitable estoppel is properly invoked

where the enforcement of the rights of one party would work an

injustice upon the other party due to the latter’s justifiable

reliance upon the former’s words or conduct.” Kosakow v. New

Rochelle Radiology Assocs., P.C., 274 F.3d 706, 725 (2d Cir.

2001).

     “Under New York law, the elements of equitable estoppel are

with respect to the party estopped: (1) conduct which amounts to


                                   11
        Case 1:18-cv-08152-JFK Document 175 Filed 11/10/20 Page 12 of 18



a false representation or concealment of material facts; (2)

intention that such conduct will be acted upon by the other

party; and (3) knowledge of the real facts.” In re Vebeliunas,

332 F.3d 85, 93–94 (2d Cir. 2003).          “The parties asserting

estoppel must show with respect to themselves: (1) lack of

knowledge and of the means of knowledge of the true facts; (2)

reliance upon the conduct of the party to be estopped; and (3)

prejudicial changes in their positions.” Id. at 94.

     MSI argues that Aon’s 2016 market submission, which

included the $15 million Windstorm Sublimit, and Aon’s

accompanying representation that it had “reconciled” the

proffered policy terms with instructions from Aon-UK, constitute

false statements because Pilkington now claims that it did not

knowingly assent to the $15 million Windstorm Sublimit.

Further, MSI argues, it is entitled to equitable relief against

Pilkington because MSI justifiably relied on Aon’s

representations when it issued the insurance policy under which

Pilkington now seeks to hold MSI liable for tens of millions of

dollars.     The Court disagrees.

     First, MSI’s counterclaims do not allege any facts which

give rise to an inference that Aon’s statements were false when

made.     “Falsity is a failure to be truthful—it is not a

misapprehension, misunderstanding, or mistake of fact at the

time a statement was made.” C.D.T.S. v. UBS AG, No. 12 Civ. 4924


                                      12
     Case 1:18-cv-08152-JFK Document 175 Filed 11/10/20 Page 13 of 18



(KBF), 2013 WL 6576031, at *3 (S.D.N.Y. Dec. 13, 2013), aff’d

sub nom. Westchester Teamsters Pension Fund v. UBS AG, 604 F.

App’x 5 (2d Cir. 2015).     Indeed, contrary to MSI’s conclusory

assertions, Pilkington’s present claims do not make Aon’s

earlier statements false where, as here, Pilkington does not

contest that Aon’s proposal included the $15 million Windstorm

Sublimit, nor that it agreed to the 2016–2017 U.S. Local Policy

as written.    Further, MSI’s conclusory allegation regarding

Aon’s purportedly false “reconcil[iation]” of the proposed

policy terms fails for the added reason that MSI’s own

allegations are that the 2016–2017 Master Policy contained an

identical $15 million sublimit and the parties always intended

for the terms and conditions of the Local Policies to mirror

those in the Master Policy, which cuts against any inference

that Aon’s statement was untrue.        (Am. Countercl. & Cross-Cl. ¶¶

16, 58, 67.)    Pilkington’s subsequent claim that it mistakenly

agreed to a significantly—and, Pilkington alleges, fraudulently—

more restrictive sublimit than it originally had does not

somehow make any of Aon’s statements retroactively false. See,

e.g., Kortright Capital Partners LP v. Investcorp Inv. Advisers

Ltd., 257 F. Supp. 3d 348, 357 (S.D.N.Y. 2017) (quoting Murray

v. Xerox Corp., 811 F.2d 118, 123 (2d Cir. 1987)) (“Generally,

courts guard against a party’s ‘efforts to frame broken promises

into misrepresentations of present fact.’”).


                                   13
     Case 1:18-cv-08152-JFK Document 175 Filed 11/10/20 Page 14 of 18



     Second, MSI fails to plausibly allege injustice or unfair

prejudice.   “The purpose of equitable estoppel is to prevent

unconscionable injury.” William Penn Life Ins. Co. of New York

v. Viscuso, 663 F. Supp. 2d 353, 357 (S.D.N.Y. 2009) (citing Am.

Bartenders Sch., Inc. v. 105 Madison Co., 450 N.E.2d 230, 230

(N.Y. 1983)).   Here, Pilkington’s case rests on MSI’s alleged

misrepresentations regarding the Endorsement and the harm

Pilkington suffered after unknowingly accepting, at MSI’s

behest, a material change to its insurance policy.         Accordingly,

if Pilkington is successful on its claims against MSI, there

will be no injustice or unfair prejudice to MSI where Pilkington

is the aggrieved party entitled to relief due to MSI’s

wrongdoing. See id. at 360 (dismissing equitable estoppel

counterclaim where “it would be inequitable to allow the

[defendants to] seek to obtain the benefit of a transaction that

was void ab initio”).

     Finally, even if MSI could plausibly allege an estoppel

claim, such equitable relief would not be available to it in

this case.   “The doctrine of clean hands is an established and

salutary tenet of equity practice based on the principle that

one who seeks equity must do equity.” Granite Partners, L.P. v.

Bear, Stearns & Co. Inc., 17 F. Supp. 2d 275, 310 (S.D.N.Y.

1998) (brackets and internal quotation marks omitted).

“[E]quitable remedies are barred by the doctrine of unclean


                                   14
     Case 1:18-cv-08152-JFK Document 175 Filed 11/10/20 Page 15 of 18



hands where the party seeking to assert them ‘has committed some

unconscionable act that is “directly related to the subject

matter in litigation” and has injured the party attempting to

invoke the doctrine.’” Hytko v. Hennessey, 62 A.D.3d 1081, 1085–

86 (3d Dep’t 2009) (quoting PenneCom B.V. v. Merrill Lynch &

Co., Inc., 372 F.3d 488, 493 (2d Cir. 2004)).         As discussed

above, the purported unconscionable injury MSI seeks to prevent

is Pilkington’s recovery from it due to MSI’s improper revisions

to the windstorm sublimit.     MSI counters that Pilkington may

seek to hold it liable based on “an innocent, misleading

statement” by MSI, which would not give rise to a sufficient

finding of unclean hands.     The Court is not persuaded.       As noted

in the Court’s prior decisions, insurance contracts involve

unique promises, including an element of trust from a

policyholder to its insurer—here, Pilkington’s trust that if it

paid an agreed-upon premium to MSI every year, MSI would

indemnify Pilkington for certain losses which may or may not

arise. See Pilkington I, 420 F. Supp. 3d at 150; Pilkington II,

460 F. Supp. 3d at 499.     MSI offers no facts to support an

inference that a sophisticated insurance company such as itself,

which repeatedly sought to materially change the terms of its

policyholder’s insurance contract, somehow innocently misled

that policyholder into agreeing to something that MSI did not

intend.   Indeed, once again, MSI’s own allegations regarding the


                                   15
     Case 1:18-cv-08152-JFK Document 175 Filed 11/10/20 Page 16 of 18



purported impact of the Master Policy on the various Local

Policies fatally undermine MSI’s argument.        Further, MSI offers

no plausible scenario in which the doctrine of unclean hands

would not apply, i.e., where Pilkington would be entitled to

relief against MSI without first proving that MSI engaged in

some sort of wrongdoing. Cf. Hytko, 62 A.D.3d at 1086 (“[T]he

equitable powers of the courts should not be exerted on behalf

of one who has acted fraudulently or has gained an advantage by

deceit.”).   Accordingly, leave to amend MSI’s equitable estoppel

counterclaim would be futile, and it is dismissed with

prejudice.

          B.   Declaratory Judgment

     The Declaratory Judgment Act provides that “[i]n a case of

actual controversy within its jurisdiction . . . any court of

the United States . . . may declare the rights and other legal

relations of any interested party seeking such declaration,

whether or not further relief is or could be sought.” 28 U.S.C.

§ 2201(a).   “Courts have consistently interpreted this

permissive language as a broad grant of discretion to district

courts to refuse to exercise jurisdiction over a declaratory

action that they would otherwise be empowered to hear.” Dow

Jones & Co. v. Harrods Ltd., 346 F.3d 357, 359 (2d Cir. 2003).

“[T]he primary issues in assessing the appropriateness of

declaratory relief are ‘(1) whether the judgment will serve a


                                   16
     Case 1:18-cv-08152-JFK Document 175 Filed 11/10/20 Page 17 of 18



useful purpose in clarifying or settling the legal issues

involved; and (2) whether a judgment would finalize the

controversy and offer relief from uncertainty.’” Chevron Corp.

v. Naranjo, 667 F.3d 232, 245 (2d Cir. 2012) (quoting Dow Jones,

346 F.3d at 359).

     MSI seeks a declaration of the parties’ rights and

obligations under the contracts that make up the Global Program,

including the U.S. Local Policy and the Master Policy, because,

MSI argues, the complete series of agreements were negotiated

and executed to implement a single purpose; namely, providing

insurance coverage for the NSG Group as a whole.         Pilkington

argues that MSI’s request is redundant as MSI’s counterclaim is

essentially an affirmative defense which will provide MSI with

no more relief than if MSI successfully defends against

Pilkington’s first-filed declaratory claim, which also seeks a

declaration regarding the enforceability of the 2016–2017 U.S.

Local Policy.   (Am. Compl. ¶¶ 127–30, ECF No. 73.)        Further,

Pilkington argues, MSI is not entitled to seek standalone relief

concerning the Global Program because the Master Policy

expressly states that “[t]his Policy shall be governed by the

Laws of England and except for [arbitration] shall be subject to

the exclusive jurisdiction of the English Courts.”         (Ex. A to

Decl. of Seth A. Tucker, ECF No. 144-1.)




                                   17
     Case 1:18-cv-08152-JFK Document 175 Filed 11/10/20 Page 18 of 18



     MSI’s declaratory judgment claim is redundant and will be

dismissed with prejudice. See Centro De La Comunidad Hispana De

Locust Valley v. Town of Oyster Bay, 954 F. Supp. 2d 127, 138–39

(E.D.N.Y. 2013) (dismissing counterclaims with prejudice and

noting that “court[s] may dismiss a defendant’s counterclaim

where it is merely a repackaging of its defenses and mirrors the

plaintiff’s claims”).     Here, Pilkington’s nearly identical claim

already provides the vehicle for the Court to declare all

relevant rights and obligations of the parties with respect to

the insurance policy in effect at the time of the Tornado,

including the Windstorm Sublimit that is at the center of this

dispute.   Indeed, in adjudicating whether Pilkington is entitled

to the declaratory relief it seeks, MSI will have a full

opportunity to make any counterarguments it wants regarding the

Global Program.    Accordingly, leave to amend would be futile,

and the counterclaim is dismissed with prejudice.

     IV.   Conclusion

     For the reasons set forth above, Pilkington’s motion to

dismiss MSI’s amended counterclaims is GRANTED.

     The   Clerk   of   Court   is   directed     to    terminate      the    motion

docketed at ECF No. 136.

SO ORDERED.

Dated:     New York, New York                                     •.. ---
                                           ~ -i' _ ? ______.~. . ,.....___ ~✓
                                                                            -
                                                                            - _- -
           November 10, 2020
                                           ~          Jo n F . Keenan
                                            Un ·' ted States D ' str ' ct Judge



                                      18
